332 F.2d 526
H. O. LADNER, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 21298.
United States Court of Appeals Fifth Circuit.
May 22, 1964.

John L. Fulbright, Beaumont, Tex., for appellant.
Bryan Blalock, Asst. U. S. Atty., Beaumont, Tex., Wm. Wayne Justice, U. S. Atty., for appellee.
Before HUTCHESON, PRETTYMAN* and JONES, Circuit Judges.
PER CURIAM.


1
Appellant Ladner filed an application to establish a period of disability and for disability benefits under Sections 216(i) and 223 of the Social Security Act.1 A hearing was held before an examiner and a decision rendered in which it was determined that Ladner did not qualify under the Act.  After exhausting his administrative remedies Ladner brought this action in the District Court to review the decision.  The court found that the decision was supported by substantial evidence and granted the Secretary's motion for summary judgment.  Ladner has appealed.


2
We find no error.


3
Affirmed.



*
 Senior Circuit Judge of the District of Columbia Circuit, sitting by designation


1
 42 U.S.C. §§ 416(i), 423